DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites “… wherein the compound comprises a substituted or unsubstituted acetylacetonate ligands.” This should instead recite “… wherein the compound comprises a substituted or unsubstituted acetylacetonate ligand.”.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  Claim 10 recites several sets of ligands based upon Formulas A through G. In each of the descriptions of the ligands based upon Formulas A through G, the following statement is made (the following quote made with respect to Formula A, but similarly applicable to the other Formulas)  “The compound of claim 1, wherein the first ligand LA is selected from the group consisting of: LA1-A through LA3616-A are based on a structure of Formula A …” This statement would read better as follows: “The compound of claim 1, wherein the first ligand LA is selected from the group consisting of: LA1-A through LA3616-A, based on a structure of Formula A …”.  Alternatively, this statement would read better as follows: “The compound of claim 1, wherein the first ligand LA is selected from the group consisting of: LA1-A through LA3616-A, which are based on a structure of Formula A …”. Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  Claim 12 recites “… Y’ is selected from the group consisting of B Re, N Re, P Re …” This should instead recite “… Y’ is selected from the group consisting of BRe, NRe, PRe …”.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  Claim 17 recites “… wherein the host comprises at least one chemical group selected from the group consisting of metal complex …” This should instead recite “… wherein the host comprises at least one chemical group selected from the group consisting of a metal complex …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11: Claim 11 recites compounds comprising LB and LC. However, LB and LC are not defined. It is unclear if LB and LC are substituents, ligands, or some other structure. Therefore, the claim is indefinite. For the purposes of examination, the Examiner is interpreting the claim such that LB and LC are any possible ligands that can coordinate to the Ir metal center.
Regarding claim 12: Claim 12 is rejected due to its dependency from claim 11.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 8-9, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurotaki et al. (JP 2005/213348 A—machine translation relied upon) (hereafter “Kurotaki”) in view of Park et al. (“Theoretical Study of New Blue Iridium Complexes Comprising a Bipyridine Derivative and Various Ancillary Ligands”, Journal of Nanoscience and Nanotechnology, vol. 14 (2014) pp. 5313-5316.) (hereafter “Park”), and Hamada et al. (US 2004/0142208 A1) (hereafter “Hamada”).
Regarding claims 1-4, 8-9, and 15-17: Kurotaki discloses an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {paragraph [0044]-[0050]}.
The organic layer is a light-emitting layer that comprises the compound shown below as an emissive dopant {(paragraph [0044]-[0050]: the organic light emitting device), (paragraph [0046]: The light emitting layer comprising the iridium complex shown below.), (paragraph [0043]: The compound shown below)}.

    PNG
    media_image1.png
    733
    466
    media_image1.png
    Greyscale

The light-emitting layer further comprises a host material that is CBP, a compound which comprises two carbazolyl groups {(paragraph [0044]-[0050]: the organic light emitting device), (paragraph [0046]: The light emitting layer comprising the iridium complex shown below.)}.
Kurotaki does not teach that the perylene moiety comprises a N atom.
Park teaches iridium complexes for organic light emitting devices {abstract}. Park teaches that replacing a non-coordinating C atom of an aryl group coordinated to the Ir metal center through a carbon atom (phenyl) with an N atom (to form a pyridine group) increases the electronegativity of the moiety and lowers the HOMO energy of the ligand, blue-shifting light-emissions {abstract, 2nd col of p. 5313}. 
Hamada teaches iridium complexes for organic light emitting devices {paragraphs [0144]-[0148]}. Hamada teaches the two iridium complexes shown below {paragraph [0145]}.

    PNG
    media_image2.png
    684
    485
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    683
    490
    media_image3.png
    Greyscale

The compound on the right has a peak emission wavelength of 623 nm while the compound on the left has a peak emission wavelength of 625 nm {paragraphs [0146]-[0148]}. Thus, Hamada teaches that replacing a non-coordinating C atom of an aryl group coordinated to the Ir metal center through a carbon atom (naphthyl) with an N atom (to form a quinoline group) blue-shifts light-emissions.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the compound of Kurotaki shown above by replacing a non-coordinating C atom of the pyrene moiety with an N atom, based on the teaching of Park and Hamada. The motivation for doing so would have been to blue-shift emissions, as taught by Park and Hamada.

Regarding claim 20: Kurotaki as modified by Park and Hamada teaches all of the features with respect to claim 1, as outlined above. 
As described above, the light-emitting layer comprises the compound of Kurotaki and CBP. A layer comprising a mixture of the compound of Kurotaki and CBP is a formulation.

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kurotaki et al. (JP 2005/213348 A—machine translation relied upon) (hereafter “Kurotaki”) in view of Park et al. (“Theoretical Study of New Blue Iridium Complexes Comprising a Bipyridine Derivative and Various Ancillary Ligands”, Journal of Nanoscience and Nanotechnology, vol. 14 (2014) pp. 5313-5316.) (hereafter “Park”), and Hamada et al. (US 2004/0142208 A1) (hereafter “Hamada”) as applied to claim 17 above, and further in view of Ma (US 2010/0237334 A1) (hereafter “Ma”).
Regarding claim 18: Kurotaki as modified by Park and Hamada teaches all of the features with respect to claim 17, as outlined above.
Kurotaki as modified by Park and Hamada does not teach that the host material is one of the compounds of the current claim 18.
Ma teaches a host material for the emissive layer of an OLED that comprises a triphenylene containing benzo-fused thiophene or benzo-fused furan {abstract as well as paragraphs [0014], [0017], [0033]-[0034], and [0047]}. 
The compounds taught by Ma are exemplified by the compound shown below {(paragraph [0038]; The compounds of Ma that comprises a triphenylene containing benzo-fused thiophene or benzo-fused furan include compounds that have the structure of Formula (III).), (paragraph [0045]; Examples of compounds having the structure of Formula (III) include the compounds on pp. 15-17.), (p. 9, Compound 1’)}.
[AltContent: textbox (Ma’s Compound 1’)]
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	Ma sought to provide host materials with improved charge balance by combining benzo-fused thiophenes and triphenylenes, thereby improving the lifetime, efficiency and driving voltage of devices utilizing these compounds {paragraphs [0033]-[0035].}. Furthermore, the compounds taught by Ma have improved film formation in devices fabricated by both vapor deposition and solution processing methods {paragraph [0037]}.
At the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have further modified the organic light-emitting device of Kurotaki by using a triphenylene containing benzo-fused thiophene as a host material, such as the compound shown above, based on the teachings of Ma. The motivation for doing so would have been to provide host materials with improved charge balance by combining benzo-fused thiophenes and triphenylenes, thereby improving the lifetime, efficiency and driving voltage of devices utilizing these compounds, as taught by Ma. Furthermore, the triphenylene containing benzo-fused thiophene compounds have improved film formation in devices fabricated by both vapor deposition and solution processing methods, as taught by Ma.

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kurotaki et al. (JP 2005/213348 A—machine translation relied upon) (hereafter “Kurotaki”) in view of Park et al. (“Theoretical Study of New Blue Iridium Complexes Comprising a Bipyridine Derivative and Various Ancillary Ligands”, Journal of Nanoscience and Nanotechnology, vol. 14 (2014) pp. 5313-5316.) (hereafter “Park”), and Hamada et al. (US 2004/0142208 A1) (hereafter “Hamada”) as applied to claim 15 above, and further in view of Baldo (US 6,097,147) (hereafter “Baldo”).
Regarding claim 19: Kurotaki as modified by Park and Hamada teaches all of the features with respect to claim 17, as outlined above.
Claim 19 differs from claim 8 in that the first device is a consumer product.
Kurotaki does not disclose that the first device is a consumer product.
Baldo teaches that organic electroluminescent devices can be used in flat panel displays, which are a consumer product {(Fig. 2), (col. 5, lines 54-67)}. These displays would be efficient and high brightness displays {col. 5, lines 54-56}.
At the time of the invention, it would have been obvious to one with ordinary skill in the art to have used the organic electroluminescent devices taught by Kurotaki as modified by Park and Hamada in a flat panel display, based on the teachings of Baldo. The motivation for doing so would have been to provide efficient and high brightness displays, as taught by Baldo.

Claim(s) 1-4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Otsubo et al. (JP 2007/246617 A—machine translation relied upon) (hereafter “Otsubo”) in view of Park et al. (“Theoretical Study of New Blue Iridium Complexes Comprising a Bipyridine Derivative and Various Ancillary Ligands”, Journal of Nanoscience and Nanotechnology, vol. 14 (2014) pp. 5313-5316.) (hereafter “Park”), and Hamada et al. (US 2004/0142208 A1) (hereafter “Hamada”).
Regarding claims 1-4, 7, and 9: Otsubo discloses the compound shown below {paragraph [0052]: The exemplified compounds have the structure of one of formulas (1) to (5).}.

    PNG
    media_image5.png
    866
    1120
    media_image5.png
    Greyscale

The compounds are useful as a light-emitting material for an organic light emitting device {paragraphs [0009]-[0025]}.
Otsubo does not teach that the perylene moiety comprises a N atom.
Park teaches iridium complexes for organic light emitting devices {abstract}. Park teaches that replacing a non-coordinating C atom of an aryl group coordinated to the Ir metal center through a carbon atom (phenyl) with an N atom (to form a pyridine group) increases the electronegativity of the moiety and lowers the HOMO energy of the ligand, blue-shifting light-emissions {abstract, 2nd col of p. 5313}. 
Hamada teaches iridium complexes for organic light emitting devices {paragraphs [0144]-[0148]}. Hamada teaches the two iridium complexes shown below {paragraph [0145]}.

    PNG
    media_image2.png
    684
    485
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    683
    490
    media_image3.png
    Greyscale

The compound on the right has a peak emission wavelength of 623 nm while the compound on the left has a peak emission wavelength of 625 nm {paragraphs [0146]-[0148]}. Thus, Hamada teaches that replacing a non-coordinating C atom of an aryl group coordinated to the Ir metal center through a carbon atom (naphthyl) with an N atom (to form a quinoline group) blue-shifts light-emissions.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the compound of Otsubo shown above by replacing a non-coordinating C atom of the pyrene moiety with an N atom, based on the teaching of Park and Hamada. The motivation for doing so would have been to blue-shift emissions, as taught by Park and Hamada.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Otsubo et al. (JP 2007/246617 A—machine translation relied upon) (hereafter “Otsubo”) in view of Park et al. (“Theoretical Study of New Blue Iridium Complexes Comprising a Bipyridine Derivative and Various Ancillary Ligands”, Journal of Nanoscience and Nanotechnology, vol. 14 (2014) pp. 5313-5316.) (hereafter “Park”), and Hamada et al. (US 2004/0142208 A1) (hereafter “Hamada”) as applied to claim 1 above, and further in view of Xia et al. (US 2013/0328019 A1) (hereafter “Xia ‘019”) and Kishino et al. (US 2015/0357587 A1) (hereafter “Kishino”).
Regarding claim 8: Otsubo as modified by Park and Hamada teaches all of the features with respect to claim 1, as outlined above.
Otsubo as modified by Park and Hamada does not teach that the iridium complex comprises three different ligands.
Xia ‘019 teaches that the emission color of a compound depends on the types of ligands chosen for the compound {paragraph [0061]}. Xia ‘019 teaches that compounds having three different ligands are advantageous because a complex with three different ligands offers more choices for different ligands compared to a compound with only one or two different types of ligands, and therefore offers better tuning of emission properties {paragraph [0061]}.
Xia ‘019 also teaches that metal complex compounds comprising three different ligands can modify the thermal properties and make the complexes more thermally stable for vacuum thermal evaporation {paragraph [0062]}.
Kishino teaches iridium complexes for use in organic electroluminescent devices {paragraphs [0013]-[0019]}.
Kishino teaches that metal complex compounds comprising three different is a complex that has no symmetry and therefore has low crystallinity in a solid state, resulting in high sublimability {paragraph [0141]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have replaced one of the ligands comprising an aza-perylene moiety with a ligand having different light-emission color, based on the teaching of Xia ‘019 and Kishino. The motivation for doing so would have been to tune the emission color of the complex, as taught by Xia ‘019 and Kishino, while also providing a compound with improved sublimability for easier thermal evaporation, as taught by Xia ‘019 and Kishino.

Allowable Subject Matter
Claims 5-6,10, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5-6,10, and 13-14:
The following is a statement of reasons for the indication of allowable subject matter:  As outlined above, a representation of the closest prior art is Kurotaki et al. (JP 2005/213348 A—machine translation relied upon) (hereafter “Kurotaki”). Claims 10-14 require that the aza-perylene moiety be coordinated to the Ir metal center through an N atom. The iridium complexes of Kurotaki are coordinated to the Ir metal center through a C atom. Neither Kurotaki nor the prior art teach or motivate modifying the compounds of Kurotaki such that the aza-perylene moiety is coordinated to the Ir metal center through an N atom. Neither does the prior art teach a compound comprising a ligand comprising an aza-perylene moiety that is coordinated to an Ir metal center through an N atom.

Regarding claim 5: 
The following is a statement of reasons for the indication of allowable subject matter:  As outlined above, a representation of the closest prior art is Kurotaki et al. (JP 2005/213348 A—machine translation relied upon) (hereafter “Kurotaki”). Claim 5 requires that the ring A be benzene. The iridium complexes of Kurotaki comprise the ring A as pyridine. Neither Kurotaki nor the prior art teach or motivate modifying the compounds of Kurotaki such that the ring A is pyridine.

Regarding claim 6: 
The following is a statement of reasons for the indication of allowable subject matter:  As outlined above, a representation of the closest prior art is Kurotaki et al. (JP 2005/213348 A—machine translation relied upon) (hereafter “Kurotaki”). Claim 6 requires that two RA’s join together to form a fused ring. The iridium complexes of Kurotaki do not comprise two RA’s that join together to form a fused ring. Neither Kurotaki nor the prior art teach or motivate modifying the compounds of Kurotaki such that two RA’s join together to form a fused ring.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786